

116 S63 IS: Bipartisan Budget and Appropriations Reform Act of 2019
U.S. Senate
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 63IN THE SENATE OF THE UNITED STATESJanuary 9, 2019Mr. Whitehouse (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo implement the recommendations of the Joint Select Committee on Budget and Appropriations Process
			 Reform.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Bipartisan Budget and Appropriations Reform Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Biennial Budget ResolutionsSec. 101. Purposes.Sec. 102. Definitions.Sec. 103. Revision of timetable.Sec. 104. Biennial concurrent resolutions on the budget.Sec. 105. Committee allocations.Sec. 106. Revision of biennial budget.Sec. 107. Additional amendments to the Congressional Budget Act of 1974 to effectuate biennial
			 budgeting.Sec. 108. Reconciliation process.Sec. 109. Bipartisan budget resolution.Title II—Other MattersSec. 201. Views and estimates of committees.Sec. 202. Annual supplemental budget submission by the President.Sec. 203. Hearing on the fiscal state of the Nation.Sec. 204. Reform of Senate Budget Committee.
			IBiennial Budget Resolutions
 101.PurposesParagraph (2) of section 2 of the Congressional Budget and Impoundment Control Act of 1974 is amended to read as follows:
				
 (2)to facilitate the determination biennially of the appropriate level of Federal revenues and expenditures by the Congress;.
 102.DefinitionsSection 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622) is amended—
 (1)in paragraph (4), by striking for a fiscal year each place it appears and inserting for a biennium; and (2)by adding at the end the following new paragraphs:
					
 (12)The term direct spending has the meaning given to such term in section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 (13)The term biennium means any period of 2 consecutive fiscal years beginning with an even-numbered fiscal year. (14)The term budget year has the meaning given that term in section 250(c)(12) of the Balanced Budget and Emergency Control Act of 1985..
 103.Revision of timetableSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as follows: 300.TimetableThe timetable with respect to the congressional budget process for any Congress is as follows:First SessionOn or before:Action to be completed:February 15Congressional Budget Office submits report to Budget Committees. March 1Committees submit views and estimates to Budget Committees.April 1Senate Budget Committee reports biennial budget.May 1Congress completes action on the biennial budget.May 15Appropriation bills may be considered in the House of Representatives.June 10House Appropriations Committee reports last annual appropriation bill. October 1First fiscal year of the biennium begins.Second SessionOn or before:Action to be completed:February 15Congressional Budget Office submits report to Budget Committees.June 10House Appropriations Committee reports last annual appropriation bill. October 1Second fiscal year of the biennium begins..
			104.Biennial concurrent resolutions on the budget
				(a)Contents of resolution
 (1)In generalSection 301(a) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)) is amended— (A)by striking the matter preceding paragraph (1) beginning with On or before April 15 and inserting the following: On or before May 1 of each odd-numbered calendar year, the Congress shall complete action on a concurrent resolution on the budget for the biennium beginning on October 1 of that calendar year. The concurrent resolution shall set forth appropriate levels for each fiscal year in the biennium and for at least each fiscal year in the next 2 bienniums for the following—;
 (B)in paragraph (6)— (i)by striking for the fiscal year and inserting for each fiscal year in the biennium; and
 (ii)by striking and at the end; (C)in paragraph (7)—
 (i)by striking for the fiscal year and inserting for each fiscal year in the biennium; and (ii)by striking the period at the end and inserting ; and;
 (D)by adding after paragraph (7) the following:  (8)subtotals of new budget authority and outlays for nondefense discretionary spending; defense discretionary spending; direct spending; and net interest.; and
 (E)by adding at the end of the matter following paragraph (8) (as added by subparagraph (D)) the following: The concurrent resolution on the budget for a biennium shall include procedures for adjusting spending and revenue levels, committee allocations, and other amounts in the resolution during the second session of a Congress to reflect an updated baseline that will be used for scoring purposes..
 (b)Additional Matters in concurrent resolutionSection 301(b) of the Congressional Budget Act of 1974 (2 U.S.C. 632(b)) is amended— (1)in paragraph (3), by striking for such fiscal year and inserting for either fiscal year in such biennium;
 (2)in paragraph (8), by striking and at the end; (3)in paragraph (9), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (10)include total combined outlays and revenues for tax expenditures..
 (c)Hearings and reportSection 301(e)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 632(e)) is amended by striking fiscal year and inserting biennium. (d)Goals for reducing unemploymentSection 301(f) of the Congressional Budget Act of 1974 (2 U.S.C. 632(f)) is amended by striking fiscal year each place it appears and inserting biennium.
 (e)Economic assumptionsSection 301(g) of the Congressional Budget Act of 1974 (2 U.S.C. 632(g)) is amended by striking for a fiscal year and inserting for a biennium. (f)Section headingThe section heading of section 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632) is amended by striking Annual Adoption of and inserting Adoption of Biennial.
 105.Committee allocationsSection 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633) is amended— (1)in subsection (a)(1)—
 (A)by striking for that period of fiscal years and inserting for all fiscal years covered by the resolution; and (B)by striking only for the fiscal year of that resolution and inserting only for each fiscal year of the biennium;
 (2)in subsection (c)— (A)by striking subsection (a) and inserting subsection (a)(1);
 (B)by striking for a fiscal year and inserting for a budget year; and (C)by striking for that fiscal year and inserting for that budget year;
 (3)in subsection (f)(1)— (A)by striking for a fiscal year; and
 (B)by striking the first fiscal year and inserting either fiscal year of the biennium of that resolution; and (4)in subsection (f)(2)(A), by—
 (A)striking first fiscal year and inserting either fiscal year of the biennium of that resolution; and (B)striking the total of fiscal years and inserting the total of all fiscal years covered by the resolution.
 106.Revision of biennial budgetSection 304 of the Congressional Budget Act of 1974 (2 U.S.C. 635) is amended to read as follows: 304.Permissible revisions of concurrent resolutions on the budgetAt any time after the concurrent resolution on the budget has been agreed to pursuant to section 301 and before the end of the biennium, the two Houses may adopt a concurrent resolution that revises or reaffirms the most recently agreed to concurrent resolution on the budget. Any concurrent resolution that revises or reaffirms the most recently agreed to concurrent resolution on the budget shall be considered under the procedures set forth in section 305.. 
			107.Additional amendments to the Congressional Budget Act of 1974 to effectuate biennial budgeting
 (a)Enforcement of section 303Section 303 of the Congressional Budget Act of 1974 (2 U.S.C. 634) is amended— (1)in subsection (a)—
 (A)by striking for a fiscal year and inserting for a biennium; and (B)by striking the first fiscal year covered by that resolution and inserting either fiscal year of that biennium;
 (2)in subsection (b)(1)(B), by striking the fiscal year and inserting the biennium; and (3)in subsection (c)—
 (A)in paragraph (1)— (i)by striking for a fiscal year and inserting for a biennium; and
 (ii)by striking for that year in each instance and inserting for each year of that biennium; and (B)in paragraph (2), by striking after the year the allocation referred to in that paragraph is made and inserting after the years the allocations referred to in that paragraph are made.
 (b)Section 305Subsections (a)(3) and (b)(3) of section 305 of the Congressional Budget Act of 1974 (2 U.S.C. 636) are amended by striking for a fiscal year.
				(c)Section 311 point of order
 (1)In the House of RepresentativesSection 311(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 642(a)) is amended— (A)by striking for a fiscal year;
 (B)by striking the first fiscal year each place it appears and inserting either of the first two fiscal years covered by such resolution; and (C)by striking that first fiscal year and inserting either of the first two fiscal years.
 (2)In the SenateSection 311(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 642(a)(2)) is amended— (A)in subparagraph (A), by striking for the first fiscal year and inserting for either of the first two fiscal years; and
 (B)in subparagraph (B)— (i)by striking that first fiscal year the first place it appears and inserting either of the first two fiscal years; and
 (ii)by striking that first fiscal year and the ensuing fiscal years and inserting all fiscal years. (3)Social security levelsSection 311(a)(3) of the Congressional Budget Act of 1974 (2 U.S.C. 642(a)(2)) is amended by—
 (A)striking for the first fiscal year and inserting for either of the first two fiscal years; and (B)striking that fiscal year and the ensuing fiscal years and inserting all fiscal years.
 108.Reconciliation processSection 310(a) of the Congressional Budget Act of 1974 (2 U.S.C. 641(a)) is amended— (1)in the matter before paragraph (1), by striking A concurrent and all that follows through shall and inserting A concurrent resolution on the budget for a biennium shall, for each fiscal year of the biennium;
 (2)in paragraph (1)(A), by striking for such fiscal year and inserting for each fiscal year of the biennium; (3)in paragraph (1)(C), by striking such fiscal year and inserting each fiscal year of the biennium; and
 (4)in paragraph (1)(D), by striking such fiscal year and inserting each fiscal year of the biennium. 109.Bipartisan budget resolution (a)DefinitionSection 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622), as amended by section 102, is further amended by adding at the end the following:
					
 (15)The term bipartisan budget resolution means a concurrent resolution on the budget for a biennium— (A)ordered reported to the Senate by the Committee on the Budget of the Senate by an affirmative vote of not less than half of the Senators that are members of the majority party in the Senate and not less than half of the Senators that are members of the minority party in the Senate;
 (B)that establishes— (i)a target for the ratio of the public debt to the gross domestic product as of the end of the period covered by the concurrent resolution or a later date; and
 (ii)for each fiscal year covered by the concurrent resolution, targets for— (I)the ratio of the public debt to the gross domestic product;
 (II)the amount of health care spending by the Government; (III)the amount of tax expenditures;
 (IV)the amount of discretionary appropriations (as defined in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900)); and
 (V)the amount of revenues; and (C)which may include other economic or policy targets..
 (b)Consideration of bipartisan budget resolutionsSection 305 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 636) is amended by adding at the end the following:
					
						(e)Procedures in the Senate for bipartisan budget resolutions
 (1)Other expedited processIn the Senate, upon the agreement of the majority leader and the minority leader, additional procedures to expedite consideration of a bipartisan budget resolution (which may include limiting the number of amendments upon which the Senate shall vote) shall apply to consideration of the bipartisan budget resolution. The majority leader shall submit a written statement for the Congressional Record reflecting any agreement described in this paragraph.
 (2)PassageIn the Senate, a bipartisan budget resolution shall be agreed to only upon the affirmative vote of not less than—
 (A)three-fifths of the Members, duly chosen and sworn; and (B)15 Members that are members of the minority party in the Senate.
 (3)Amendments between the Houses and conference reportsTo be considered a bipartisan budget resolution, a conference report or an amendment between the Houses on a concurrent resolution on the budget shall—
 (A)comply with section 3(15)(B); and (B)be agreed to in the Senate by an affirmative vote of not less than—
 (i)three-fifths of the Members, duly chosen and sworn; and (ii)15 Members that are members of the minority party in the Senate..
 (c)Reconciliation under bipartisan budget resolutionsSection 310(e)(2) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 641(e)(2)) is amended—
 (1)by inserting (A) before Debate; and (2)by adding at the end the following:
						
 (B)In the Senate, a reconciliation bill reported under subsection (b) pursuant to reconciliation instructions in a bipartisan budget resolution, a House amendment thereto, and a conference report thereon shall be agreed to only upon the affirmative vote of not less than—
 (i)a majority of the Members voting, a quorum being present; and (ii)15 Members that are members of the minority party in the Senate..
 (d)ReportingSection 202 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 603) is amended by adding at the end the following:
					
 (h)Report on ratio of the public debt to the gross domestic productOn and after the date on which the first bipartisan budget resolution is agreed to, the Director of the Congressional Budget Office shall submit to Congress semiannual reports on the ratio of the public debt to the gross domestic product, which shall evaluate whether the targets in the most recently agreed to bipartisan budget resolution have been met..
				IIOther Matters
 201.Views and estimates of committeesSection 301(d) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 632(d)) is amended to read as follows:
				
					(d)Views and estimates of other committees
 (1)In generalNot later than March 1 of the first session of a Congress, or upon the request of the Committee on the Budget of the House of Representatives or the Senate, each committee of the House of Representatives and the Senate having legislative jurisdiction shall submit to its respective Committee on the Budget its views and estimates (as determined by the committee making such submission) with respect to the following:
 (A)Any legislation to be considered during that Congress that is a priority for the committee. (B)Any legislation within the jurisdiction of the committee that would establish, amend, or reauthorize any Federal program and likely have a significant budgetary impact.
 (2)Additional mattersAny committee of the House of Representatives or the Senate and any joint committee of the Congress may submit to the appropriate Committees on the Budget its views and estimates with respect to all matters set forth in subsections (a) and (b) which relate to matters within its jurisdiction.
 (3)Joint Economic CommitteeThe Joint Economic Committee shall submit to the Committees on the Budget of both Houses its recommendations as to the fiscal policy appropriate to the goals of the Employment Act of 1946..
 202.Annual supplemental budget submission by the PresidentSection 1106 of title 31, United States Code, is amended by adding at the end the following:  (d)On or before December 1 of each calendar year, the President shall submit to Congress an administrative budget for the fiscal year beginning in the ensuing calendar year, which shall include up-to-date estimates for current year and prior year data and credit reestimates for the current year (as included in the Federal credit supplement of such budget)..
			203.Hearing on the fiscal state of the Nation
 (a)In generalNot later than 45 days (excluding Saturdays, Sundays, and holidays) after the date on which the Secretary of the Treasury submits to Congress the audited financial statement required under paragraph (1) of section 331(e) of title 31, United States Code, on a date agreed upon by the chairs of the Committees on the Budget of the House of Representatives and the Senate and the Comptroller General of the United States, the chairs shall conduct a hearing to receive a presentation from the Comptroller General reviewing the findings of the audit required under paragraph (2) of such section and providing, with respect to the information included by the Secretary in the report accompanying such audited financial statement, an analysis of the financial position and condition of the Federal Government, including financial measures (such as the net operating cost, income, budget deficits, or budget surpluses) and sustainability measures (such as the long-term fiscal projection or social insurance projection) described in such report.
 (b)Effective dateThe requirement under subsection (a) shall apply with respect to any audited financial statement submitted on or after the date of the enactment of this Act.
 204.Reform of Senate Budget CommitteeIn the Senate, the Committee on the Budget shall include the following: (1)The Chairman and Ranking Member of the Committee on Appropriations.
 (2)The Chairman and Ranking Member of the Committee on Finance.